Case 1:18-cr-00352-NRB Document 26 Filed 08/06/20 Page 1 of 1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

August 5, 2020

By ECF

The Honorable Naomi Reice Buchwald
United States District Judge

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: United States v. Marco Aurelio Rosales, 18 Cr. 352 (NRB)

Dear Judge Buchwald:

The Government respectfully submits this letter on behalf of both parties to jointly request ry
that, in light of guidance from the Centers for Disease Control and Prevention and other public |
health authorities regarding the risks of COVID-19 exposure, and to permit the parties additional Cine Faremen
time to discuss a potential pretrial disposition in this case, the Court adjourn for approximately "> |
sixty (60) days the conference scheduled for August 20, 2020, at 2:30 PM.

 

The parties also respectfully request that the Court exclude time under the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), from August 20, 2020, until the date of the rescheduled status
conference, in light of the circumstances of the COVID-19 pandemic and in order to permit Ad, 2028
additional time for discussions regarding a potential pretrial resolution. oct 130

am.
Respectfully submitted, peg
“e LY ptaoleet
AUDREY STRAUSS
Acting United States Attorney f

Southern District of New York i
QL. Bach!

2»
By: /s/ Jarrod L. Schaeffer —

Alison G. Moe &/6/: 20

Robert B. Sobelman

Jarrod L. Schaeffer

Assistant United States Attorneys
Tel.: (212) 637-2225 / 2616 / 2270

 

ce: Jessica Masella, Esq. (via ECF)

 
